Citation Nr: 0819317	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right foot. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to April 
1947.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  Peripheral neuropathy of the right foot was not 
manifested in service or in the first post-service year, and 
is not shown to be related to the veteran's service. 

2.  Peripheral neuropathy of the left foot was not manifested 
in service or in the first post-service year, and is not 
shown to be related to the veteran's service. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right foot was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Peripheral neuropathy of the left foot was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
July 2006, prior to the initial adjudication of his claims in 
the October 2006 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the three elements of the notice 
requirement.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions about the appropriate disability rating and 
effective date to be assigned are rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records and 
VA and private medical records.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no evidence of in-service incurrence of any 
neurological condition or cold injury.  In the absence of in-
service incurrence, referral for a medical nexus opinion 
and/or physical examination is not necessary.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, any medical 
opinion obtained would of necessity be based on the veteran's 
own statements as to what occurred during service.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
objective evidence of any in-service incurrence.  The veteran 
has been provided the opportunity to present evidence 
pertaining to in-service incurrence, and he has not done so.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain diseases, including organic diseases of the nervous 
system, may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran contends that has peripheral neuropathy of the 
right and left foot as a result of military service.  It has 
been argued on his behalf that the disabilities are the 
result of exposure to cold while serving in Korea.  See May 
2007 statement from the South Carolina Governor's office.  

With respect to Hickson element (1), current diagnosis, there 
are current diagnoses of peripheral neuropathy of the right 
and left foot.  

With respect to Hickson element (2), in-service incurrence, 
the service treatment records do not disclose any complaints 
or clinical findings that were attributed to peripheral 
neuropathy of the feet.  In addition, while the evidence 
clearly shows that the veteran served in Korea during his 
period of active duty there is no indication that he was ever 
seen for complaints attributable to cold weather.  The 
records show that he was treated for pneumonia in service, 
however, there is no suggestion that such was related in any 
way to cold temperatures.  There were no abnormalities of the 
neurological system identified on the March 1947 discharge 
examination.  

There is no relevant medical evidence for approximately 57 
years after the veteran left service.  There is no indication 
that peripheral neuropathy of the feet was diagnosed within a 
year of his separation from service.  The first evidence of 
the condition is dated in 2004.

In short, there is no evidence showing that peripheral 
neuropathy of the feet, which was apparently initially 
documented in 2004, had its onset during service or during 
the one-year presumptive period following the veteran's 
separation from service.  Accordingly, the Hickson element 
(2) has not been satisfied and the veteran's claims fail on 
that basis.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's peripheral neuropathy of the feet to 
his military service.  It is clear that in the absence of in-
service evidence of neurological complaints or any cold 
injury a medical nexus opinion would be an impossibility.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his peripheral neuropathy of the feet 
and his military service, his statements are not probative of 
a nexus between the condition and military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions); see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).

In summary, Hickson element (1) has been met; however, 
Hickson elements (2) and (3) have not.  For the reasons and 
bases which have been expressed in detail above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy of the right and left foot.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right foot is denied.  

Entitlement to service connection for peripheral neuropathy 
of the left foot is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


